   1   ALDRIDGE PITE, LLP
       ecfcanb@aldridgepite.com
   2   4375 Jutland Drive, Suite 200
       P.O. Box 17933
   3   San Diego, CA 92177-0933
       Telephone: (858) 750-7600
   4   Facsimile: (619) 590-1385
   5   Attorneys for Nationstar Mortgage LLC d/b/a Mr.
       Cooper
   6

   7                              UNITED STATES BANKRUPTCY COURT
   8                NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
   9    In re                                               Case No. 20-50469
  10    MORDECHAI KOKA                                      Chapter 11
  11                    Debtor.                             NATIONSTAR MORTGAGE LLC
                                                            D/B/A MR. COOPER'S REQUEST FOR
  12                                                        SPECIAL NOTICE
  13
                TO ALL INTERESTED PARTIES:
  14
                PLEASE TAKE NOTICE that the firm of ALDRIDGE PITE, LLP, attorneys for Nationstar
  15
       Mortgage LLC d/b/a Mr. Cooper hereby requests special notice of all events relevant to the above-
  16
       referenced bankruptcy and copies of all pleadings or documents filed in relation to the above-
  17
       referenced bankruptcy, including all pleadings or notices under Federal Rules of Bankruptcy
  18
       Procedure, Rule 2002, the commencement of any adversary proceedings, the filing of any requests
  19
       for hearing, objections, and/or notices of motion, or any other auxiliary filings, as well as notice of
  20
       all matters which must be noticed to creditors, creditors committees and parties-in-interest and other
  21
       notices as required by the United States Bankruptcy Code and Rules and/or Local Rules of the
  22
       above-referenced bankruptcy court.
  23
                ALDRIDGE PITE, LLP, requests that for all notice purposes and for inclusion in the Master
  24
       Mailing List in this case, the following address be used:
  25
                                            ALDRIDGE PITE, LLP
  26                                      4375 Jutland Drive, Suite 200
                                                P.O. Box 17933
  27                                       San Diego, CA 92177-0933
  28

                                                     -1-                                    CASE NO. 20-50469
                                         REQUEST FOR SPECIAL NOTICE
Case: 20-50469      Doc# 137      Filed: 05/12/21     Entered: 05/12/21 06:12:16         Page 1 of 2
   1          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,

   2 proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a waiver of

   3 the within party's:

   4          a.      Right to have any and all final orders in any and all non-core matters entered only

   5 after de novo review by a United States District Court Judge;

   6          b.      Right to receive service pursuant to Fed. R. Civ. P. 4 made applicable to the instant

   7 proceeding by Fed. R. Bankr. P. 7004, notwithstanding Aldridge Pite, LLP’s participation in the

   8 instant proceeding. This Request for Special Notice shall not operate as a confession and/or

   9 concession of jurisdiction. Moreover, the within party does not authorize Aldridge Pite, LLP, either

  10 expressly or impliedly through Aldridge Pite, LLP’s participation in the instant proceeding, to act as

  11 its agent for purposes of service under Fed. R. Bankr. P. 7004;

  12          c.      Right to trial by jury in any proceeding as to any and all matters so triable herein,

  13 whether or not the same be designated legal or private rights, or in any case, controversy or

  14 proceeding related hereto, notwithstanding the designation or not of such matters as "core

  15 proceedings" pursuant to 28 U.S.C. § 157(b)(2)(H), and whether such jury trial right is pursuant to

  16 statute or the United States Constitution;

  17          d.      Right to have the reference of this matter withdrawn by the United States District

  18 Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and

  19          e.      Other rights, claims, actions, defenses, setoffs, recoupments or other matters to which

  20 this party is entitled under any agreements at law or in equity or under the United States Constitution.

  21                                                  ALDRIDGE PITE, LLP
  22

  23 Dated: May 11, 2021                              /s/ Christopher M. McDermott
                                                      Attorneys for Nationstar Mortgage LLC d/b/a Mr.
  24                                                  Cooper
  25

  26

  27
  28

                                                    -2-                                    CASE NO. 20-50469
                                        REQUEST FOR SPECIAL NOTICE
Case: 20-50469     Doc# 137      Filed: 05/12/21      Entered: 05/12/21 06:12:16        Page 2 of 2
